145 F.3d 1342
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Wayde Lynn KURT, Defendant-Appellant.
No. 97-30270.
United States Court of Appeals, Ninth Circuit.
May 22, 1998.

Appeal from the United States District Court for the District of Oregon.
Before: SCHROEDER, TROTT, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*

HOGAN, Chief J., Presiding

2
Submitted May 14, 1998**


3
Wayde Lynn Kurt appeals his jury conviction for passing counterfeit United States currency, in violation of 18 U.S.C. § 472.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


4
Kurt contends that the district court erred by permitting a Secret Service agent to testify as an expert witness because the Government failed to provide him with a written summary of the expected expert testimony, as required by Federal Rule of Criminal Procedure 16(a)(1)(E).  This contention lacks merit.


5
To reverse a conviction for a discovery violation, we must determine that the district court abused its discretion and that the error resulted in prejudice to the defendant's substantial rights.  See United States v. Basinger, 60 F.3d 1400, 1407 (9th Cir.1995).  Even were we to conclude that the district court abused its discretion, Kurt has not shown a likelihood that the verdict would have been different had the Government complied with the discovery rules by explicitly indicating that Secret Service Agent Brown would testify as an expert.  See United States v. Figueroa-Lopez, 125 F.3d 1241, 1247 (9th Cir.1997), petition for cert, filed, (U.S. Apr. 13, 1998) (No. 97-8682); United States v. Baker, 10 F.3d 1374, 1398 n. 8 (9th Cir.1993).  Accordingly, Kurt is not entitled to a reversal of his conviction based on the district court's Rule 16 determination.  See Figueroa-Lopez, 125 F.3d at 1247.


6
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4